CASE 0:17-cv-03058-SRN-HB Doc. 215-11 Filed 10/12/20 Page 1 of 10




           EXHIBIT 11
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 2 of 10



            ●
                   Home                Moments          Notiﬁcations          Messages                    Search Twitter                               Tweet




                                                                       Tweets
                                                                        146
                                                                                   Following
                                                                                      17
                                                                                                   Followers
                                                                                                        2
                                                                                                                  Likes
                                                                                                                   16
                                                                                                                                                    Follow        
                                                                       Tweets          Tweets & replies               Media
                Brock Fredin
                @Brock_Fredin                                                    Brock Fredin @Brock_Fredin · 6h                                                 
                                                                                 Their pro bono representation is next. Dropping some legal bombs on them.
                Advocate for the fallen. Love thy enemy.
                                                                                 Why would a wealthy middle-aged Ivy-league educated lawyer need a pro bono
                Zsa Zsa Gabor's publicist. War ﬁghter.
                                                                                 lawyer? I will look forward to hearing the false stories told to solicit their
                From a family of war ﬁghters.
                                                                                 sympathy and representation.
                   Hudson, WI
                                                                                                  1                      
                   Joined December 2017
                                                                                 Brock Fredin @Brock_Fredin · 6h                                                 
                           Tweet to Brock Fredin                                 No one would drill Catherine Schaefer. She has serious self esteem issues to
                                                                                 fabricate so many exotic and crazy stories that have since been proven

                   23 Photos and videos
                                                                                 incredibly false. I get the creeps being in the same building as her. What a loser.
                                                                                 She is desperate for attention.

                                                                                                                         
                                                                                 Brock Fredin @Brock_Fredin · 6h                                                 
                                                                                 Corrupt U.S. Attorney is deﬁnitely on the autistic scale. She thinks everyone hits
                                                                                 on her or thinks she is beautiful. This is false. Most women live life without
                                                                                 attacking any man who gives them compliments. Her actions are indicative and
                                                                                 symptoms of mental illness.
https://twitter.com/Brock_Fredin/with_replies                                                                                                                          1/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 3 of 10


                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 9h                                              
                                                                                 Facing signiﬁcant media pressure, it keeps on getting worse for @MNCourts /
                                                                                 Referee Elizabeth A. Clysdale, David E. McCabe, and Corrupt U.S. Attorney. As
                                                                                 explosive court documents show each continued a pervasive pattern of extreme
                                                                                 misconduct and corruption.

                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 9h                                              
                                                                                 I am at @EDC_LasVegas right now. FUCK YEAH! Defeating corrupt U.S.
                                                                                 Attorneys is easy. Defeating corrupt @MNCourts judicial oﬃcers is easier.
                                                                                 Defeating corrupt Saint Paul Police Department oﬃcers is the easiest.

                                                                                                        Dr.Disrespect - Gillette (The Best A Man Can Get) B…
                                                                                                        Dr.Disrespect - Gillette (The Best A Man Can Get) By
                                                                                                        199X My Gaming Channel:
                                                                                                        https://www.youtube.com/channel/UCAaJovO4KNqvgTz9
                                                                                                        youtube.com


                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 9h                                              
                                                                                 @NevSchulman is a bonaﬁde queer. This man deserves every bit of this
                                                                                 publicity. Catherine Marie Schaefer - who has Munchausen syndrome -
                                                                                 attempted to catﬁsh me for years before her true actions were recently revealed
                                                                                 in explosive court documents.




https://twitter.com/Brock_Fredin/with_replies                                                                                                                      2/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 4 of 10




                                                                                   MTV host accused of sexual misconduct
                                                                                   MTV has suspended production on Catﬁsh: The TV Show as it investigates
                                                                                   host Nev Schulman for sexual misconduct.
                                                                                   news.com.au


                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 10h                                           
                                                                                 A little wise advice for David E. McCabe: Find a good lawyer. #MAGA




                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 10h                                           
                                                                                 Replying to @robconery
                                                                                 Take some selﬁes!

                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 11h                                           
                                                                                 An American Hero is chased, taunted, and ruined by the @nypost. The fake
                                                                                 liberal media is deplorable and useless.

                                                                                 Pathetic reporter's @KevinFasick and @natmusumeci owe @ASchlossbergLaw
                                                                                 an apology.

                                                                                 @attorneywallack @robertwallack @AnthonyZappin @Jezebel


https://twitter.com/Brock_Fredin/with_replies                                                                                                                   3/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 5 of 10




                                                                                   Racist lawyer runs scared from cameras outside home
                                                                                   The Midtown lawyer who was caught on video hurling racist comments at
                                                                                   Spanish-speaking restaurant workers refused to comment outside his ho...
                                                                                   nypost.com


                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 12h                                             
                                                                                 Elizabeth A. Clysdale, David E. McCabe, Grace Elizabeth Miller, Catherine
                                                                                 Schaefer, and Corrupt U.S. Attorney: Would rather bury evidence into motions
                                                                                 to dismiss instead of arguing on the facts in the original Complaint.

                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · 24h                                             
                                                                                 Why hasn't Referee Elizabeth A. Clysdale been properly investigated?

                                                                                 @fbiminneapolis @HudsonWisc @sppdmn @MNCourts @infowars
                                                                                 @doug_wardlow @GovMarkDayton @TimPawlenty @MeekMill @GovWalker
                                                                                 @stevekbannon @keithellison @AlanDersh @particle @LawyerMN
                                                                                 @RealAlexJones @TuckerCarlson

                                                                                                                        
                                                                                 Show this thread

https://twitter.com/Brock_Fredin/with_replies                                                                                                                     4/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 6 of 10

                                                                                 Brock Fredin @Brock_Fredin · May 17                                                 
                                                                                 Fredin v. Clysdale, et al., 18-cv-00510 (SRN/HB). @PawLBAZiLe @MNCourts
                                                                                 @UofMNLawSchool @clarkeja @TuckerCarlson @robertwallack @934airliftwing
                                                                                 @melvincarter3 @sclarkmn @UCLA_Law @KellyFinley @amysteadman4
                                                                                 @ToddAxtell @doug_wardlow @realDonaldTrump #MAGA

                                                                                                        Fredin v. Clysdale, et al., 18-cv-00510 (SRN/HB)
                                                                                                        May 16th, 2018 Memorandum of Law for Motion to
                                                                                                        Leave to File Second Amended Complaint and Other
                                                                                                        Equitable Relief. Grace Elizabeth Miller, Catherine Mar...
                                                                                                        scribd.com


                                                                                     1                                  
                                                                                 Show this thread

                                                                                 Brock Fredin @Brock_Fredin · May 17                                                 
                                                                                 Replying to @AttorneyWallack
                                                                                 Good work with those pool rods. @robertwallack @panda @BorgosLaw
                                                                                 @Lawrence @Grindr @bestofgrindr @Eminem @RealRomaDowney
                                                                                 @ManhattanDA @AnthonyZappin @martistine @driverminnie @rosemcgowan
                                                                                 @KellyRutherford @KellyFinley @foxandfriends @amysteadman4 @methodman
                                                                                 @ParisHilton

                                                                                                                        
                                                                                 Brock Fredin @Brock_Fredin · May 17                                                 
                                                                                 “Hold out baits to entice the enemy. Feign disorder, and crush him.” – Sun Tzu,
                                                                                 The Art of War.

                                                                                                  1                     
                                                                                 Brock Fredin @Brock_Fredin · May 16                                                 
                                                                                 @robertwallack sucks, sucks, sucks, sucks, sucks, sucks, and sucks. Wallack
                                                                                 sucks. Wallack sucks. Wallack is a scum bag. Wallack is a piece of shit.

                                                                                                                        
                                                                                 Show this thread
https://twitter.com/Brock_Fredin/with_replies                                                                                                                            5/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 7 of 10
                                                                                 Show this thread

                                                                                 Brock Fredin @Brock_Fredin · May 16                                             
                                                                                 Who is ready for the bomb about to be dropped?




                                                                                     1                                  
                                                                                 Show this thread

                                                                                 Brock Fredin @Brock_Fredin · May 16                                             
                                                                                 I may have an IQ below 95, but I can still write a fucking awesome opposition
                                                                                 motion.

                                                                                                                        
                                                                                 Show this thread

                                                                                 Brock Fredin @Brock_Fredin · May 15                                             
                                                                                 Replying to @Brock_Fredin @AttorneyWallack and 32 others
                                                                                 Classic Wallack tactics: @jennifergfeldm1 @MattyB @Karenbeauty1122
                                                                                 @meek_mILLNER @Mrs_Gorman @HexagonCyberLaw @REALCRIMDEFENSE
                                                                                 @JonDStern @davideperry @YanRozovsky @Stacey_BB @VVtheBrand
                                                                                 @RainaSeitel @AndyFeinberg @DivorceLounge @Carbon_NYC @MeddinLaw


                                                                                                      Scuﬀed Robert Wallack @AttorneyWallack
                                                                                                      BREAKING NEWS: I just ﬁled a lawsuit in the United
                                                                                                      States Supreme Court captioned Robert Wallack v. Male
                                                                                                      Pattern Baldness. I cannot let the travesty in this
                                                                                                      photograph go unpunished #wallackﬁrm …


                                                                                                                        
https://twitter.com/Brock_Fredin/with_replies                                                                                                                        6/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 8 of 10

                                                                                  Brock Fredin @Brock_Fredin · May 15                                          
                                                                                  Replying to @AttorneyWallack @robertwallack and 30 others
                                                                                  I would welcome @HarveyLevinTMZ's input on this #cucklaws.
                                                                                  @andersoncooper might have input too. @amysteadman4 could help with any
                                                                                  OXY prescriptions for the ass-et (asset) pain post divorce. Maybe @lindsaylohan
                                                                                  needs a new lawyer? @jenna_marbles @kanyewest @TheEllenShow

                                                                                      1                                 
                                                                                  Brock Fredin @Brock_Fredin · May 15                                          
                                                                                  Replying to @AttorneyWallack @robertwallack and 27 others
                                                                                  Wallack, you're an expert scuﬀer and polisher of pools. But, I hear you're also
                                                                                  an expert on #cucklaw. A national crisis is emerging among #cucked husbands
                                                                                  where their wife takes all of their ass-et (assets) during divorce proceedings.
                                                                                  @clarkeja @frankrichny @KellyRutherford

                                                                                      1                                 


                                                                       Who to follow ·
                                                                       Refresh · View all

                                                                                 Followed by Ryan
                                                                                  Not Rian and
                                                                                  others
                                                                                  Niver @tni…     
                                                                                       Follow


                                                                                 Followed by Kitten
                                                                                  with a whip. and
                                                                                  others
                                                                                  j a z z g h…    
                                                                                       Follow


https://twitter.com/Brock_Fredin/with_replies                                                                                                                       7/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB         Doc.by215-11
                                                                     Tweets with replies Brock Fredin Filed  10/12/20
                                                                                                      (@Brock_Fredin) | TwitterPage 9 of 10

                                                                                 Followed by
                                                                                  Tweets by Collin™
                                                                                  - Sponsored by
                                                                                  Dress Barn and
                                                                                  others
                                                                                  case face…         
                                                                                      Follow




                                                                         Find people you know
                                                                         Import your contacts from
                                                                         Gmail


                                                                          Connect other address
                                                                                 books




                                                                       Minneapolis
                                                                       trends · Change
                                                                       #893Songs
                                                                       @cinatyte, @AliLozoﬀ and 2
                                                                       more are Tweeting about this

                                                                       #32under32

                                                                       #RoyalWedding
                                                                       @MPRnews, @kare11 and 4
                                                                       more are Tweeting about this

                                                                       #FakeLoveFriday
                                                                       2.6M Tweets

                                                                       Prince Charles
                                                                       Meghan Markle asks Prince
                                                                       Charles to walk her down the
                                                                       aisle

                                                                       #FridayFeeling
                                                                       48.6K Tweets

                                                                       Trump National Doral
                                                                       4,466 Tweets
https://twitter.com/Brock_Fredin/with_replies                                                                                                 8/9
5/18/2018                                       CASE 0:17-cv-03058-SRN-HB
                                                                       Tweets with Doc.
                                                                 4,466 Tweets
                                                                                            215-11
                                                                                   replies by Brock FredinFiled  10/12/20
                                                                                                           (@Brock_Fredin) | TwitterPage 10 of 10


                                                                         Windsor
                                                                         55K Tweets

                                                                         Gallery Place
                                                                         Chris Cuomo


                                                                         © 2018 Twitter About
                                                                         Help Center Terms
                                                                         Privacy policy Cookies
                                                                         Ads info




https://twitter.com/Brock_Fredin/with_replies                                                                                                       9/9
